Citation Nr: 0739896	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
frostbite of the ears and legs.

2.  Entitlement to service connection for frostbite of the 
feet and hands. 

3.  Entitlement to service connection for poor circulation of 
the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1953 until May 1955.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.

The veteran's reopened claim of service connection for 
frostbite of the ears and legs, as well as his claims of 
service connection for frostbite of the feet and hands and 
for poor circulation of the legs, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1994 decision, the Board denied service 
connection for frostbite of the ears and legs.

2.  The evidence received since the Board's January 1994 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's frostbite of the ears and legs 
claim.


CONCLUSIONS OF LAW

1.  The Board's January 1994 decision that denied service 
connection for frostbite of the ears and legs is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  Evidence received since the Board's January 1994 decision 
is new and material; the claim of service connection for 
frostbite of the ears and legs is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that new and material 
evidence has been received to reopen the veteran's claim of 
service connection for frostbite of the ears and legs.  Thus, 
a discussion of VA's duties to notify and assist is not 
necessary.  

In a January 1994 decision, the Board denied service 
connection for frostbite of the ears and legs on the basis 
that there was no evidence in the service medical records 
showing complaint or treatment for the disability.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2003, the veteran sought to reopen a claim of service 
connection for frostbite of the ears and legs.  Evidence 
associated with the claims folder since the Board's January 
1994 decision includes a lay statement drafted by the 
veteran's former service colleague, BLO, who corroborates the 
veteran's report that he was exposed to extreme cold, with 
temperatures of 42 degrees below zero and that 19 members of 
their unit were hospitalized to treat frostbite of the feet 
and hands.  Given the basis of the Board's January 1994 
decision, the new evidence raises a reasonable possibility of 
substantiating his claim.  Thus, the evidence is new and 
material under the provisions of 38 C.F.R. § 3.156(a) and the 
claim is reopened.  


ORDER

New and material evidence to reopen claim of service 
connection for residuals of cold injuries to the ears and 
legs has been presented; to this extent, the appeal is 
granted.

REMAND

VA recognizes numerous conditions as the chronic effects of 
cold exposure as set out in Veterans Benefits Administration 
Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E 
(Manual), which provides that injury due to exposure to 
extremely cold temperatures causes structural and functional 
disturbances of small blood vessels; cells; nerves; skin, and 
bone, and that the physical effects of exposure may be acute 
or chronic, with immediate or latent manifestations.  

To date, VA has not considered these provisions.  Further, 
under the circumstances, the Board finds VA must obtain 
medical evidence address whether any of the veteran's claimed 
disabilities are related to his in-service cold exposure 
because doing so is necessary to adjudicate his appeal.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, this 
matter must be remanded for a VA examination.  

The Board finds that additional development is also required 
before this claim may be fairly adjudicated on the merits.  
In an April 2004 communication, the veteran stated that he 
received disability benefits from the Social Security 
Administration (SSA).  However, the claims folder does not 
contain any documents associated with an SSA determination.  
Such evidence should be obtained, especially in a case such 
as this where service medical records are unavailable for 
review.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request any 
documents associated with a disability 
determination pertaining to the veteran 
that occurred in approximately 1991.  Any 
negative search request should be noted 
in the record.

2.  Obtain any VA treatment records 
dated subsequent to 2001 and associate 
them with the claims folder.  If no 
additional records exist, this should 
be indicated.

3.  Schedule the veteran should for a 
VA cold injury protocol examination to 
determine the nature, extent and 
etiology of any skin, orthopedic and/or 
neurological pathology found to be 
present affecting his feet, hands, ears 
and/or legs.  The claims folder should 
be made available to and reviewed by 
the examiner.  All necessary tests 
should be conducted, and the examiner 
is requested to opine as to whether it 
is at least as likely as not that the 
veteran has any current residuals of 
in-service cold injury.  In offering 
this assessment, the examiner should 
comment on the provisions of Veterans 
Benefits Administration Manual M21-1MR, 
part III, Subpart iv, Chapter 4, 
Section E.  The examiner should discuss 
the lay statements of record relating 
to the onset and chronicity of his 
problems.  The examiner should set 
forth the complete rationale for any 
conclusions in a legible report.

4.  Then, the claims should be 
readjudicated.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an opportunity to 
respond before returning the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


